Citation Nr: 1734413	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-41 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a December 2016 video hearing before the undersigned.


REMAND

This matter is not ready for appellate consideration, and remand is necessary to conduct further development.  The Veteran was diagnosed with lumbar disk disease and lumbar degenerative joint disease, per a January 2017 medical report from Baylor Family Medical Center. 

On the October 2015 Board Appeals form, the Veteran essentially stated that he was injured while working on air craft in Iceland.  The Veteran reported going to sick call to be treated for his back and he stated that he has had "problems with his back since" then.  The Board finds the Veteran's statements regarding this incident competent and credible; as such, the Board reasons that an in-service event, injury, or disease has been shown.  The Board notes that the Veteran meets two out of three elements of service connection. 

In order for the Veteran to meet the third and final element of service connection, a causal link between the Veteran's in service injury and his diagnosed condition must be shown.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 
38 C.F.R. § 3.303(a).

To date, the Veteran has not been afforded a VA examination, and a medical opinion is necessary to determine whether a causal relationship, i.e., a nexus, between the in-service injury and the current disability exists.  

Thus, the evidence currently presently before the Board is insufficient to render a decision as to this issue.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the a current lumbar spine disability is related to reported in-service injuries.  The examiner should review the claims file.  The examiner should acknowledge and consider the Veteran's statements and other lay evidence regarding onset, in-service injury, and symptomatology since service.  

The examiner should provide reasons for all opinions.

The examiner should answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is the result of his reported injury while working on an airplane or other in-service injury?  The examiner should accept that the Veteran experienced an injury while working on an airplane.

The examiner should opine as to whether the Veteran's testimony as to ongoing back pain since the injury while working on a plane would be sufficient to link the current back disability to the in-service injury.

If the Veteran's testimony as to continuing symptoms would be sufficient to establish such a link; is there any medical reason for rejecting his testimony?  The absence of supporting clinical records is generally an isufficient reason for rejecting a veteran's reports, unless the existence of the records would be medically expected. 

If, an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by (1) the limits of the examiner's medical knowledge; (2) the limits of general medical knowledge (i.e. no one could respond given medical science and the known facts) or (3) there is a need for additional facts or evidence that would permit the needed opinion to be provided. 

2.  If the benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



